WRIT DENIED: This Court previously has determined that Cage v. Louisiana, — U.S. -, 111 S.Ct. 328, 112 L.Ed.2d 339 (1990), is not retroactive; it is applicable only to cases pending upon direct review at the time it was decided. Moreover, in light of the strong evidence of identification presented by the victim, any error was clearly harmless. See State v. Cage, 580 So.2d 662 (La.), cert. denied, — U.S. -, 112 S.Ct. 211, 116 L.Ed.2d 170 (1991). We find no merit in relator’s claim that his counsel was ineffective.